Citation Nr: 1439743	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic discopathy and lumbar strain, currently rated at 40 percent.  

2.  Entitlement to an initial increased rating for left sciatic nerve neuropathy, currently rated at 60 percent.  

3.  Entitlement to an initial increased rating for right sciatica, currently rated at 20 percent.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from June 1994 to September 1994, and July 1995 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision, sent to the Veteran in September 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed a longstanding 20 percent rating for lumbar strain.  The Veteran then filed a notice of disagreement in May 2010.  A November 2011 rating decision assigned a 40 percent rating from May 26, 2010, and recategorized the disability as chronic discopathy and lumbar strain.  That rating decision also assigned a separate rating for left sciatic nerve neuropathy, assigning a 0 percent rating from June 26, 2009, a 10 percent rating from July 13, 2009, to May 25, 2010, and a 20 percent rating beginning May 26, 2010.  A separate rating was also assigned for right sciatica, assigning a 0 percent rating from June 26, 2009, and 10 percent for the period beginning July 13, 2009.  The Veteran then appealed that decision when his perfected his appeal in his November 2011 VA Form 9.

This matter was previously before the Board in December 2013, when it was remanded for additional development.  Following a February 11, 2014, examination, the Appeals Management Center (AMC) maintained the Veteran's 40 percent rating for chronic discopathy and lumbar strain, and allowed a 60 percent rating for left sciatic nerve neuropathy and a 20 percent rating for right sciatica for the period beginning February 11, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of disability ratings greater than assigned, therefore, the issue remains in appellate status.  The Board has recharacterized the issue on appeal in order to comport with this award of benefits.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The AMC was directed to request the Veteran to identify any outstanding records with regards to treatment for his service-connected low back and bilateral lower extremity disabilities, and to obtain any such records after the appropriate authorization for private records had been given by the Veteran.  A December 30, 2013 letter was sent from the AMC to the Veteran in accordance with this record.  In January 2014, the Veteran submitted a statement to the AMC stating that he does not have any more medical evidence to submit, and that VA has all of the available evidence for his claim.  However, there is no indication whether the AMC sought any outstanding VA treatment records, which are already in VA's possession and for which the Veteran's authorization is not necessary.  This is of particular import because VA treatment records from 2009 were previously associated with his claims file, suggesting that other such records may exist.  

If any new medical records are obtained, the February 2014 VA examiner should provide an addendum to the examination report following review of those records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA records reflecting treatment for low back disability and associated radiculopathy dated from August 2009 to present.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  If, and only if, additional evidence is received, the claims file with the additional evidence should be forwarded to the February 2014 VA examiner (if available) to provide an addendum to the examination report.  Otherwise refer the claims file to another physician.  The examiner should opine on whether these previously outstanding records alter the prior findings regarding the current severity of the Veteran's service connected disabilities.  

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



